DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,145,941 to Yajima in view of US 4,628,704 to Kilby.
Re-claim 1, Yajima et al. teach a hollow coil spring, the hollow coil spring comprising: a terminal sealed portion (figure 3) formed at an end portion of 5 a hollow wire W, each of the terminal sealed portions has a rotationally symmetric shape in which an axis passing through a center of the wire is a symmetric axis (an axis can be drawn along a center, in addition Yajima et al. teach that corrosion on the interior surface is prevented, this implies that both ends are sealed thus forming a hermetically closed interior so as to prevent moisture from entering, see column 2 lines 56-61 and column 4 lines 44-51), in a cross section along the axis, each of the terminal 10sealed portions comprises: an end wall portion including an end face; an arc-shaped curved surface is formed between the end face and an outer peripheral surface of the wire, the arc-shaped curved surface is a smooth curved surface connecting the end face and the outer peripheral surface of the wire;15 a hermetically closed distal-end-center closure portion is located on the axis at a center of the end wall portion (as stated earlier, the ends are sealed to prevent corrosion on the interior surface), the hollow spring has a sealed enclosed space inside the wire (as a result of the ends being sealed to prevent the ingress of moisture or water that could cause corrosion on the interior surface).  However, Yajima et al. fail to teach each of the terminal sealed portions including a flat end face perpendicular to the axis and substantially flat, the hollow spring including a recess of a rotationally symmetric shape located on the axis, on an 
Kilby teaches a hollow tube sealing method (see figure 4) in which an end wall portion includes a flat end face perpendicular to an axis and being substantially flat (see figure 4), the hollow tube further includes a recess 60 of a rotationally symmetric shape located on the axis, on an inner surface of the end wall portion of the terminal sealed portion, and further teaches a thickness of the distal-end-center closure portion 60 of each of the terminal sealed portions is less than a thickness at a part surrounding the distal-end-center closure portion.  Each end of the tube is sealed in the same manner, and the part immediately surrounding portion 60 is thicker than portion 60.  This sealing procedure provides improved end closure, see column 5 lines 53-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having sealed the terminal end of the hollow spring of Yajima et al. to have looked to the teachings of Kilby as one possible method of a variety of methods providing an improved end closure for hollow tubes, thus resulting in an end surface that is flat on the exterior surface and a recess on the interior surface, both along the axis, and a thickness of the distal-end-center closure portion of each of the terminal sealed portions being less than a thickness at a part surrounding the distal-end-center closure portion.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Kilby and in view of US 2014/0265081 A1 to Nakano et al.
Re-claims 3 and 4, Yajima et al. teach a hollow coil spring, the hollow coil spring comprising: a terminal sealed portion (figure 3) formed at an end portion of 5 a hollow wire W, each of the terminal sealed portions has a rotationally symmetric shape in which an axis passing 
Kilby teaches a hollow tube sealing method (see figure 4) in which an end wall portion includes a flat end face perpendicular to an axis and being substantially flat (see figure 4), the hollow tube further includes a recess 60 of a rotationally symmetric shape located on the axis, on 
Nakano et al. teach a spring seat 200 (a metallic base member) that supports a coil spring (and end turn 102), the spring seat includes a stopper wall (note the raised portion along the inside edge of the spring seat), the end turn portion is arranged on the spring seat such that the end face is opposed to the stopper wall (see figure 2).  A nonmetallic sheet member 50 is mounted on the base member, the terminal sealed portion is in contact with the sheet member.  The coil end is positioned within the sheet member.  The stopper prevents unwanted rotation of the coil spring, and the non-metallic sheet member reduces wear between the coil spring and metallic support, as well as reduces noise between the coil and spring seat.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having used the coil spring of Yajima et al. in a suspension device, to have provided a spring seat with a stop wall and non-metallic sheet as taught by Nakano et al., as this .
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  The remarks regarding Kilby have been considered.  However, it is noted the method of forming the end portion is applied to tubular stock, and involves a friction spinning process (see column 2 lines 37-44).  This is substantially similar to the process used in the instant invention.  Kilby further teaches that using this process eliminates the need for formed caps, and results in a formed end that is unitary and devoid of seams.  This would appear to form an improved end portion for hollow tube stock that would prevent the ingress of material, which is a desire for Yajima.  It is noted that the additional features of Kilby, and the overall surge tank, is not relevant to the rejection, as only the process for sealing the end portions of the hollow tube stock is relied upon for the rejection.  It is the positon of the Office that the teachings specific to sealing hollow tube stock are relevant to any hollow tube stock, including tube stock used in springs, and that one of ordinary skill in the art would have recognized its applicability when having to seal the end portions of the hollow tube spring in Yajima.  This modification would have resulted in an improved sealed end portions.  As such the rejection is maintained.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 12, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657